DETAILED ACTION
Claims 1-18 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
Claim 2 is objected to because of the following informalities:  "a function accompanying an input of the image data from the camera" is ambiguous as to the metes and bounds of the limitation.  In particular, is “a function” in claim 2 the same or different from “a function” in claim 1?   Applicant is advised that the terminology should be clarified to remove the ambiguity (e.g., the function; a second function).  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over U.S. Patent Application Publication No. 2013/0212420 (Lawson).


Claim 18:
The cited prior art describes a main unit connected to an expansion unit in a programmable logic controller, (Lawson: see the video recording configuration with the industrial device 1208, the video recorder 1220 and the cloud platform 1202 as illustrated in figure 12; see the industrial device 1208 and the video recorder 1220 as illustrated in figure 12 and as described in paragraph 0081)
wherein the main unit includes a program executing section which repeatedly executes a user program; (Lawson: see the control program 310 in the industrial controller 302 as illustrated in figure 3 and as described in paragraph 0049; “In the present example, industrial controller 302 can be, for example, a programmable logic controller (PLC) or other type of programmable automation controllers (PAC) executing control program 310 to facilitate monitoring and control of one or more controlled industrial processes 304.sub.1-304.sub.N. Control program 310 can be any suitable code used to process input signals read into industrial controller 302 and to control output signals from the controller 302, including but not limited to ladder logic, sequential function charts, function block diagrams, or structured text. Data read into or generated by controller 302 can be stored in memory addresses within controller memory (e.g., native memory or removable storage media).” Paragraph 0049)
a device storing section having a plurality of devices which are memory regions referred to by the program executing section; (Lawson: “During operation, industrial controller 302 generates or collects (near) real-time data relating to controlled industrial processes 304.sub.1-304.sub.N, such as part counts, temperatures, pressures, motor speeds or loads, vibration data, weights, quality test results, alarms, machine states, operator feedback, or other such information. Some of this data is read by the industrial controller 302 directly from field devices (e.g., telemetry devices) associated with the processes themselves, while other data can be generated by control program 310 based on measured process values (e.g., alarms, derived or calculated values, etc.). The data collected or generated by industrial controller data--raw data 306--can be stored in non-volatile memory associated with the industrial controller 302, or may only exist on a transient basis (e.g., near real-time machine state data that only exists within the controller 302 as long as the machine remains in the indicated state, but is not stored in non-volatile memory).” Paragraph 0051)
a first collecting section which (Lawson: see the time stamp component 312 as illustrated in figure 3)
collects a device value stored in any one of the plurality of devices and (Lawson: see the raw data 306 as illustrated in figure 3 and as described in paragraph 0051; “During operation, industrial controller 302 generates or collects (near) real-time data relating to controlled industrial processes 304.sub.1-304.sub.N, such as part counts, temperatures, pressures, motor speeds or loads, vibration data, weights, quality test results, alarms, machine states, operator feedback, or other such information. Some of this data is read by the industrial controller 302 directly from field devices (e.g., telemetry devices) associated with the processes themselves, while other data can be generated by control program 310 based on measured process values (e.g., alarms, derived or calculated values, etc.). The data collected or generated by industrial controller data--raw data 306--can be stored in non-volatile memory associated with the industrial controller 302, or may only exist on a transient basis (e.g., near real-time machine state data that only exists within the controller 302 as long as the machine remains in the indicated state, but is not stored in non-volatile memory). As used in this disclosure, the term "raw" data is intended to refer to any industrial data that has not been enhanced with time-stamp information. This can include, but is not limited to, data that has been collected, generated, and/or processed by an industrial device (e.g., a programmable logic controller, automation controller, human-machine interface, network infrastructure device, enterprise resource planning system, etc.), data stored on an industrial device or data historian, data generated by field devices (e.g., sensors, meters, etc.), or other such data.” Paragraph 0051)
stores information relating to collecting time at which the device value is collected and the device value in association with each other in a first buffer; and (Lawson: see the time-stamped data 318 as illustrated in figure 3 and as described in paragraph 0053; “To facilitate time-based analysis of the industrial data on the cloud platform, industrial controller 302 can include a time stamp component 312 configured to associate time stamps to the raw data 306 prior to pushing the data to the cloud platform. For raw data 306 representing measured data values or statuses received at industrial controller 302 from monitored field devices, such as metered values or sensor states received via I/O 308, the time stamp can correspond to a time at which the metered value was read. For raw data 306 originating within industrial controller 302, such as alarm notifications or data values calculated within industrial controller 302, the time stamp can represent the time that the value or alarm was generated. In either scenario, when new raw data 306 is received or generated, time stamp component 312 can apply a time stamp to the raw data based on the controller's internal clock 320 to yield time-stamped data 318. The time stamp may also optionally include a UTC (Coordinated Universal Time) offset or a time zone indicator so that the time-zone can be converted to the local time zone of the device that generated the data if necessary.” Paragraph 0053)
a saving section which saves, when a predetermined saving condition is satisfied, the device value and the information relating to the collecting time stored in the first buffer, and data and information relating to acquiring time of the data stored in a second buffer of the expansion unit in correspondence with each other. (Lawson: see the cloud platform 1202 and the aligning of data when the time stamps align (i.e., predetermined saving condition) as illustrated in figure 12 and as described in paragraph 0082; “That is, cloud-based data collection service 1204 can marry industrial data 122 with video data 1224 by aligning the time stamps between the two types of data, and provide a unified multimedia presentation to a user (e.g., to client devices 1010). For example, data collection service 1204 can generate a playback display that overlays select subsets of industrial data 1222 on the digital video footage during playback of the video, where the time stamps on the respective data values are used to determine the video frames on which the data will be superimposed. This can provide a composite view that allows remote maintenance personnel to visually associate production data events (e.g., abnormal temperature or pressure values, machine statuses, alarm events, etc.) with visual machine performance, providing a helpful troubleshooting tool for remotely tracing an origin of abnormal machine behavior.” Paragraph 0082)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6-9, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0212420 (Lawson) in view of U.S. Patent Application Publication No. 2017/0300753 (Billi).





Claim 1:
The cited prior art describes a programmable logic controller including: (Lawson: see the video recording configuration with the industrial device 1208, the video recorder 1220 and the cloud platform 1202 as illustrated in figure 12)

Lawson does not explicitly describe receiving a user program or a function as described below.  However, Billi teaches receiving the user program and the function as described below.  
a first external interface which receives (Lawson: see the interface ports 1538 and communication connections 1550 as illustrated in figure 15; “Industrial automation systems often include one or more human-machine interfaces (HMIs) 114 that allow plant personnel to view telemetry and status data associated with the automation systems, and to control some aspects of system operation. HMIs 114 may communicate with one or more of the industrial controllers 118 over a plant network 116, and exchange data with the industrial controllers to facilitate visualization of information relating to the controlled industrial processes on one or more pre-developed operator interface screens.” Paragraph 0035)
a user program and (Billi: “HMIs 114 can also be configured to allow operators to submit data to specified data tags or memory addresses of the industrial controllers 118, thereby providing a means for operators to issue commands to the controlled systems (e.g., cycle start commands, device actuation commands, etc.), to modify setpoint values, etc. HMIs 114 can generate one or more display screens through which the operator interacts with the industrial controllers 118, and thereby with the controlled processes and/or systems.” Paragraph 0035)
setting information from an external setting apparatus; (Billi: “Data identification component 306 can also inform video historian component 304 of an identified potential problem. Video historian component 204 can instruct video monitoring component 404 to analyze video streams to identify video streams produced in the industrial environment associated with potential problems identified by data identification component 306. For example, data identification component 306 can provide information (e.g. timing data, personnel data, machine data, process data, environment data, location data, etc.) regarding a potential problem identified in databases 208 and/or associated potential instigators, and video monitoring component 404 can employ the information to identify and/or analyze video streams associated with the potential problem and/or associated potential instigators. In a non-limiting example, video monitoring component 404 can identify video streams that are time synchronized with the potential problem and/or associated potential instigators provided by data identification component 306. In another non-limiting example, video monitoring component 404 can analyze video streams to determine correlated video streams to the potential problem, and/or identify video streams of other potential instigators of the potential problem.” Paragraph 0059)
a program executing section which repeatedly executes the received user program; (Lawson: see the control program 310 in the industrial controller 302 as illustrated in figure 3 and as described in paragraph 0049; “In the present example, industrial controller 302 can be, for example, a programmable logic controller (PLC) or other type of programmable automation controllers (PAC) executing control program 310 to facilitate monitoring and control of one or more controlled industrial processes 304.sub.1-304.sub.N. Control program 310 can be any suitable code used to process input signals read into industrial controller 302 and to control output signals from the controller 302, including but not limited to ladder logic, sequential function charts, function block diagrams, or structured text. Data read into or generated by controller 302 can be stored in memory addresses within controller memory (e.g., native memory or removable storage media).” Paragraph 0049)
a device storing section having a plurality of devices which are memory regions referred to by the program executing section; (Lawson: “During operation, industrial controller 302 generates or collects (near) real-time data relating to controlled industrial processes 304.sub.1-304.sub.N, such as part counts, temperatures, pressures, motor speeds or loads, vibration data, weights, quality test results, alarms, machine states, operator feedback, or other such information. Some of this data is read by the industrial controller 302 directly from field devices (e.g., telemetry devices) associated with the processes themselves, while other data can be generated by control program 310 based on measured process values (e.g., alarms, derived or calculated values, etc.). The data collected or generated by industrial controller data--raw data 306--can be stored in non-volatile memory associated with the industrial controller 302, or may only exist on a transient basis (e.g., near real-time machine state data that only exists within the controller 302 as long as the machine remains in the indicated state, but is not stored in non-volatile memory).” Paragraph 0051)
a first collecting section which (Lawson: see the time stamp component 312 as illustrated in figure 3)
collects a device value stored in any one of the plurality of devices and (Lawson: see the raw data 306 as illustrated in figure 3 and as described in paragraph 0051; “During operation, industrial controller 302 generates or collects (near) real-time data relating to controlled industrial processes 304.sub.1-304.sub.N, such as part counts, temperatures, pressures, motor speeds or loads, vibration data, weights, quality test results, alarms, machine states, operator feedback, or other such information. Some of this data is read by the industrial controller 302 directly from field devices (e.g., telemetry devices) associated with the processes themselves, while other data can be generated by control program 310 based on measured process values (e.g., alarms, derived or calculated values, etc.). The data collected or generated by industrial controller data--raw data 306--can be stored in non-volatile memory associated with the industrial controller 302, or may only exist on a transient basis (e.g., near real-time machine state data that only exists within the controller 302 as long as the machine remains in the indicated state, but is not stored in non-volatile memory). As used in this disclosure, the term "raw" data is intended to refer to any industrial data that has not been enhanced with time-stamp information. This can include, but is not limited to, data that has been collected, generated, and/or processed by an industrial device (e.g., a programmable logic controller, automation controller, human-machine interface, network infrastructure device, enterprise resource planning system, etc.), data stored on an industrial device or data historian, data generated by field devices (e.g., sensors, meters, etc.), or other such data.” Paragraph 0051)
stores information relating to collecting time at which the device value is collected and the device value in association with each other in a first buffer; (Lawson: see the time-stamped data 318 as illustrated in figure 3 and as described in paragraph 0053; “To facilitate time-based analysis of the industrial data on the cloud platform, industrial controller 302 can include a time stamp component 312 configured to associate time stamps to the raw data 306 prior to pushing the data to the cloud platform. For raw data 306 representing measured data values or statuses received at industrial controller 302 from monitored field devices, such as metered values or sensor states received via I/O 308, the time stamp can correspond to a time at which the metered value was read. For raw data 306 originating within industrial controller 302, such as alarm notifications or data values calculated within industrial controller 302, the time stamp can represent the time that the value or alarm was generated. In either scenario, when new raw data 306 is received or generated, time stamp component 312 can apply a time stamp to the raw data based on the controller's internal clock 320 to yield time-stamped data 318. The time stamp may also optionally include a UTC (Coordinated Universal Time) offset or a time zone indicator so that the time-zone can be converted to the local time zone of the device that generated the data if necessary.” Paragraph 0053)
a second external interface which is connected to a monitoring apparatus from which data is input; (Lawson: see the video recorder 1220 as illustrated in figure 12; “Accordingly, one or more of industrial devices 1004 can be a video recorder (e.g., a web camera) that records video or audio-video images of a machine associated with the industrial process and provides the video data to the cloud platform for storage and subsequent viewing.” Paragraph 0081)
a function executing section which executes, based on the received setting information, a function accompanying an input of data from the monitoring apparatus via the second external interface; (Billi: see the video historian component 304 as illustrated in figure 4; “Referring back to FIG. 4, video historian component 304 can also include video monitoring component 404 that monitors video streams produced by cameras 210 to identify potential problems in the industrial environment. In a non-limiting example, video monitoring component 404 can compare live video streams to stored video streams to determine a change to a state or operation of a machine, part, personnel, or environment associated with an industrial process detected in the live video stream that deviates from a normal state or operation of the machine, part, personnel, or environment learned from the stored video streams in conjunction with the industrial process. In another non-limiting example, video monitoring component 404 can identify an abnormal temperature change in a machine, part, personnel, or environment detected in a thermal video associated with the industrial process. In a further non-limiting example, video monitoring component 404 can identify a procedure performed by personnel associated with the industrial process in video stream that deviates from a normal procedure associated with the industrial process. In another non-limiting example, video monitoring component 404 can identify smoke, sparks, flames, fluid, metal shavings, or another material being produced by a machine that is not consistent with normal operation of the machine in a process. In a further non-limiting example, video monitoring component 404 can identify vibration, shaking, or movement of a machine that is not consistent with normal operation of the machine in a process. In another non-limiting example, video monitoring component 404 can identify personnel that are in an area associated with a machine or process that they should not or are not authorized to be located. Upon identification of a potential problem in a video stream, video monitoring component 404 can examine other video streams associated with activities in the industrial process that occurred concurrent and/or prior to a time of the potential problem in the video stream in order to identify possible instigators in the video streams that could have played a part in causing the potential problem. It is to be appreciated that for an ongoing problem, concurrent can also mean other live video streams.” Paragraph 0049; “Data identification component 306 can also inform video historian component 304 of an identified potential problem. Video historian component 204 can instruct video monitoring component 404 to analyze video streams to identify video streams produced in the industrial environment associated with potential problems identified by data identification component 306. For example, data identification component 306 can provide information (e.g. timing data, personnel data, machine data, process data, environment data, location data, etc.) regarding a potential problem identified in databases 208 and/or associated potential instigators, and video monitoring component 404 can employ the information to identify and/or analyze video streams associated with the potential problem and/or associated potential instigators. In a non-limiting example, video monitoring component 404 can identify video streams that are time synchronized with the potential problem and/or associated potential instigators provided by data identification component 306. In another non-limiting example, video monitoring component 404 can analyze video streams to determine correlated video streams to the potential problem, and/or identify video streams of other potential instigators of the potential problem.” Paragraph 0059)
a second collecting section which (Lawson: see the video footage with time stamp collection by the time stamp component 1218 and the cloud interface component 1216 as illustrated in figure 12 and as described in paragraphs 0081, 0082)
collects data input from the monitoring apparatus and (Lawson: “In addition, a video recorder 1220 has been set up to record video footage of a particular machine associated with industrial process 1214. Video recorder 1220 can also include a time stamp component 1218 that assigns time data (e.g., a time code) to the recorded video footage. For example, time stamp component 1218 can assign time data to each frame of the video footage indicating a time that the image in the frame was recorded. Video recorder 1220 can also include a cloud interface component 1216 that couples video recorder 1220 to the cloud platform 1202 and sends the recorded video data 1224 in digital format to cloud platform 1202 for cloud-based storage.” Paragraph 0081)
stores information relating to acquiring time at which the data is acquired and the data in association with each other in a second buffer; and (Lawson: “In addition, a video recorder 1220 has been set up to record video footage of a particular machine associated with industrial process 1214. Video recorder 1220 can also include a time stamp component 1218 that assigns time data (e.g., a time code) to the recorded video footage. For example, time stamp component 1218 can assign time data to each frame of the video footage indicating a time that the image in the frame was recorded. Video recorder 1220 can also include a cloud interface component 1216 that couples video recorder 1220 to the cloud platform 1202 and sends the recorded video data 1224 in digital format to cloud platform 1202 for cloud-based storage.” Paragraph 0081)
a saving section which saves, when a predetermined saving condition is satisfied, the device value and the information relating to the collecting time stored in the first buffer, and the data and the information relating to the acquiring time stored in the second buffer in correspondence with each other. (Lawson: see the cloud platform 1202 and the aligning of data when the time stamps align (i.e., predetermined saving condition) as illustrated in figure 12 and as described in paragraph 0082; “That is, cloud-based data collection service 1204 can marry industrial data 122 with video data 1224 by aligning the time stamps between the two types of data, and provide a unified multimedia presentation to a user (e.g., to client devices 1010). For example, data collection service 1204 can generate a playback display that overlays select subsets of industrial data 1222 on the digital video footage during playback of the video, where the time stamps on the respective data values are used to determine the video frames on which the data will be superimposed. This can provide a composite view that allows remote maintenance personnel to visually associate production data events (e.g., abnormal temperature or pressure values, machine statuses, alarm events, etc.) with visual machine performance, providing a helpful troubleshooting tool for remotely tracing an origin of abnormal machine behavior.” Paragraph 0082)
One of ordinary skill in the art would have recognized that applying the known technique of Lawson, namely, industrial cloud data synchronization using time stamping, with the known techniques of Billi, namely, analyzing video streams in an industrial automation system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Lawson to synchronize data from different sources in an industrial automation system with the teachings of Billi to analyze video streams and synchronize video streams with other data in an industrial automation system would have been recognized by those of ordinary skill in the art as resulting in an improved data analysis system (i.e., synchronizing data streams using time stamps and analyzing parts of the data in an industrial automation system of Lawson based on the teachings of analyzing parts of the data in an industrial automation system in Billi).

Claim 2:
Lawson does not explicitly describe a function as described below.  However, Billi teaches the function as described below.  
The cited prior art describes the programmable logic controller according to claim 1, 
wherein the monitoring apparatus is a camera which acquires image data of a still image or a moving image, (Lawson: “In addition, a video recorder 1220 has been set up to record video footage of a particular machine associated with industrial process 1214. Video recorder 1220 can also include a time stamp component 1218 that assigns time data (e.g., a time code) to the recorded video footage. For example, time stamp component 1218 can assign time data to each frame of the video footage indicating a time that the image in the frame was recorded. Video recorder 1220 can also include a cloud interface component 1216 that couples video recorder 1220 to the cloud platform 1202 and sends the recorded video data 1224 in digital format to cloud platform 1202 for cloud-based storage.” Paragraph 0081)
the function executing section executes a function accompanying an input of the image data from the camera, (Billi: see the video historian component 304 as illustrated in figure 4; “Referring back to FIG. 4, video historian component 304 can also include video monitoring component 404 that monitors video streams produced by cameras 210 to identify potential problems in the industrial environment. In a non-limiting example, video monitoring component 404 can compare live video streams to stored video streams to determine a change to a state or operation of a machine, part, personnel, or environment associated with an industrial process detected in the live video stream that deviates from a normal state or operation of the machine, part, personnel, or environment learned from the stored video streams in conjunction with the industrial process. In another non-limiting example, video monitoring component 404 can identify an abnormal temperature change in a machine, part, personnel, or environment detected in a thermal video associated with the industrial process. In a further non-limiting example, video monitoring component 404 can identify a procedure performed by personnel associated with the industrial process in video stream that deviates from a normal procedure associated with the industrial process. In another non-limiting example, video monitoring component 404 can identify smoke, sparks, flames, fluid, metal shavings, or another material being produced by a machine that is not consistent with normal operation of the machine in a process. In a further non-limiting example, video monitoring component 404 can identify vibration, shaking, or movement of a machine that is not consistent with normal operation of the machine in a process. In another non-limiting example, video monitoring component 404 can identify personnel that are in an area associated with a machine or process that they should not or are not authorized to be located. Upon identification of a potential problem in a video stream, video monitoring component 404 can examine other video streams associated with activities in the industrial process that occurred concurrent and/or prior to a time of the potential problem in the video stream in order to identify possible instigators in the video streams that could have played a part in causing the potential problem. It is to be appreciated that for an ongoing problem, concurrent can also mean other live video streams.” Paragraph 0049; “Data identification component 306 can also inform video historian component 304 of an identified potential problem. Video historian component 204 can instruct video monitoring component 404 to analyze video streams to identify video streams produced in the industrial environment associated with potential problems identified by data identification component 306. For example, data identification component 306 can provide information (e.g. timing data, personnel data, machine data, process data, environment data, location data, etc.) regarding a potential problem identified in databases 208 and/or associated potential instigators, and video monitoring component 404 can employ the information to identify and/or analyze video streams associated with the potential problem and/or associated potential instigators. In a non-limiting example, video monitoring component 404 can identify video streams that are time synchronized with the potential problem and/or associated potential instigators provided by data identification component 306. In another non-limiting example, video monitoring component 404 can analyze video streams to determine correlated video streams to the potential problem, and/or identify video streams of other potential instigators of the potential problem.” Paragraph 0059)
the second collecting section stores information relating to acquiring time at which the image data is acquired and the image data in association with each other in a second buffer, and (Lawson: “In addition, a video recorder 1220 has been set up to record video footage of a particular machine associated with industrial process 1214. Video recorder 1220 can also include a time stamp component 1218 that assigns time data (e.g., a time code) to the recorded video footage. For example, time stamp component 1218 can assign time data to each frame of the video footage indicating a time that the image in the frame was recorded. Video recorder 1220 can also include a cloud interface component 1216 that couples video recorder 1220 to the cloud platform 1202 and sends the recorded video data 1224 in digital format to cloud platform 1202 for cloud-based storage.” Paragraph 0081)
the saving section saves the device value, the information relating to the collecting time, and the image data and the information relating to the acquiring time stored in the second buffer in correspondence with each other. (Lawson: “That is, cloud-based data collection service 1204 can marry industrial data 122 with video data 1224 by aligning the time stamps between the two types of data, and provide a unified multimedia presentation to a user (e.g., to client devices 1010). For example, data collection service 1204 can generate a playback display that overlays select subsets of industrial data 1222 on the digital video footage during playback of the video, where the time stamps on the respective data values are used to determine the video frames on which the data will be superimposed. This can provide a composite view that allows remote maintenance personnel to visually associate production data events (e.g., abnormal temperature or pressure values, machine statuses, alarm events, etc.) with visual machine performance, providing a helpful troubleshooting tool for remotely tracing an origin of abnormal machine behavior.” Paragraph 0082)
Lawson and Billi are combinable for the same rationale as set forth above with respect to claim 1.

Claim 3:
Lawson does not explicitly describe a function as described below.  However, Billi teaches the function as described below.  
The cited prior art describes the programmable logic controller according to claim 1, wherein the function executing section executes a function accompanying an input of data from the monitoring apparatus unsynchronized with an executing cycle of the user program. (see the control program 310 in Lawson separate from the collection of video by the video recorder and separate from the image processing in Billi (i.e., unsynchronized); (Billi: see the video historian component 304 as illustrated in figure 4; “Referring back to FIG. 4, video historian component 304 can also include video monitoring component 404 that monitors video streams produced by cameras 210 to identify potential problems in the industrial environment. In a non-limiting example, video monitoring component 404 can compare live video streams to stored video streams to determine a change to a state or operation of a machine, part, personnel, or environment associated with an industrial process detected in the live video stream that deviates from a normal state or operation of the machine, part, personnel, or environment learned from the stored video streams in conjunction with the industrial process. In another non-limiting example, video monitoring component 404 can identify an abnormal temperature change in a machine, part, personnel, or environment detected in a thermal video associated with the industrial process. In a further non-limiting example, video monitoring component 404 can identify a procedure performed by personnel associated with the industrial process in video stream that deviates from a normal procedure associated with the industrial process. In another non-limiting example, video monitoring component 404 can identify smoke, sparks, flames, fluid, metal shavings, or another material being produced by a machine that is not consistent with normal operation of the machine in a process. In a further non-limiting example, video monitoring component 404 can identify vibration, shaking, or movement of a machine that is not consistent with normal operation of the machine in a process. In another non-limiting example, video monitoring component 404 can identify personnel that are in an area associated with a machine or process that they should not or are not authorized to be located. Upon identification of a potential problem in a video stream, video monitoring component 404 can examine other video streams associated with activities in the industrial process that occurred concurrent and/or prior to a time of the potential problem in the video stream in order to identify possible instigators in the video streams that could have played a part in causing the potential problem. It is to be appreciated that for an ongoing problem, concurrent can also mean other live video streams.” Paragraph 0049; “Data identification component 306 can also inform video historian component 304 of an identified potential problem. Video historian component 204 can instruct video monitoring component 404 to analyze video streams to identify video streams produced in the industrial environment associated with potential problems identified by data identification component 306. For example, data identification component 306 can provide information (e.g. timing data, personnel data, machine data, process data, environment data, location data, etc.) regarding a potential problem identified in databases 208 and/or associated potential instigators, and video monitoring component 404 can employ the information to identify and/or analyze video streams associated with the potential problem and/or associated potential instigators. In a non-limiting example, video monitoring component 404 can identify video streams that are time synchronized with the potential problem and/or associated potential instigators provided by data identification component 306. In another non-limiting example, video monitoring component 404 can analyze video streams to determine correlated video streams to the potential problem, and/or identify video streams of other potential instigators of the potential problem.” Paragraph 0059)
Lawson and Billi are combinable for the same rationale as set forth above with respect to claim 1.

Claim 4:

The cited prior art describes the programmable logic controller according to claim 1, wherein the saving section saves the user program together with project data including the setting information. (see the saving of data including the identification in Billi and the control program in Lawson; Billi: “These may include, for example, a data historian 110 that aggregates and stores production information collected from the industrial controllers 118 or other data sources, or a device documentation store 104 containing electronic documentation for the various industrial devices making up the controlled industrial systems. Other information sources may include an inventory tracking system 102, a work order management system 106, repositories for machine or process drawings and documentation, vendor product documentation storage, vendor knowledgebases, internal knowledgebases, or other such systems, some or all of which may reside on an office network 108 of the industrial environment.” Paragraph 0037; “Data identification component 306 can also inform video historian component 304 of an identified potential problem. Video historian component 204 can instruct video monitoring component 404 to analyze video streams to identify video streams produced in the industrial environment associated with potential problems identified by data identification component 306. For example, data identification component 306 can provide information (e.g. timing data, personnel data, machine data, process data, environment data, location data, etc.) regarding a potential problem identified in databases 208 and/or associated potential instigators, and video monitoring component 404 can employ the information to identify and/or analyze video streams associated with the potential problem and/or associated potential instigators. In a non-limiting example, video monitoring component 404 can identify video streams that are time synchronized with the potential problem and/or associated potential instigators provided by data identification component 306. In another non-limiting example, video monitoring component 404 can analyze video streams to determine correlated video streams to the potential problem, and/or identify video streams of other potential instigators of the potential problem.” Paragraph 0059; Lawson: see the control program 310 in the industrial controller 302 as illustrated in figure 3 and as described in paragraph 0049; “In the present example, industrial controller 302 can be, for example, a programmable logic controller (PLC) or other type of programmable automation controllers (PAC) executing control program 310 to facilitate monitoring and control of one or more controlled industrial processes 304.sub.1-304.sub.N. Control program 310 can be any suitable code used to process input signals read into industrial controller 302 and to control output signals from the controller 302, including but not limited to ladder logic, sequential function charts, function block diagrams, or structured text. Data read into or generated by controller 302 can be stored in memory addresses within controller memory (e.g., native memory or removable storage media).” Paragraph 0049; “Also, components as described herein can execute from various computer readable storage media having various data structures stored thereon.” Paragraph 0033)
Lawson and Billi are combinable for the same rationale as set forth above with respect to claim 1.

Claim 6:
(Lawson: see the video recording configuration as illustrated in figure 12)
wherein the programmable logic controller includes (Lawson: see the video recording configuration as illustrated in figure 12)
a main unit and (Lawson: see the industrial device 1208 as illustrated in figure 12 and as described in paragraph 0081)
an expansion unit, (Lawson: see the video recorder 1220 as illustrated in figure 12 and as described in paragraph 0081)
the main unit includes (Lawson: see the industrial device 302, 1208 as illustrated in figures 3, 12 and as described in paragraph 0081)
the program executing section, (Lawson: see the control program 310 in the industrial device 302 as illustrated in figure 3)
the device storing section, and (Lawson: see the stored raw data 306 and time-stamped data 318 in the industrial device 302 as illustrated in figure 3 and as described in paragraph 0051)
the first collecting section, and (Lawson: see the time stamp component 312 in the industrial device 302 as illustrated in figure 3)
the expansion unit includes (Lawson: see the video recorder 1220 as illustrated in figure 12 and as described in paragraph 0081)

Lawson does not explicitly describe a function executing section as described below.  However, Billi teaches the function executing function as described below.  
the function executing section and (Billi: see the video historian component 304 as illustrated in figure 4 and as described in paragraphs 0049, 0059)
 the second collecting section. (Lawson: see the video footage with time stamp collection by the time stamp component 1218 and the cloud interface component 1216 as illustrated in figure 12 and as described in paragraphs 0081, 0082)
Lawson and Billi are combinable for the same rationale as set forth above with respect to claim 1.

Claim 7:
Lawson does not explicitly describe a detachable memory card as described below.  However, Billi teaches the detachable memory card as described below.  
The cited prior art describes the programmable logic controller according to claim 6, wherein the saving section saves the device value and the information relating to the collecting time stored in the first buffer, and the data and the information relating to the acquiring time stored in the second buffer in correspondence with each other in a memory card detachable from the main unit. (Billi: “Computers and servers include one or more processors—electronic integrated circuits that perform logic operations employing electric signals—configured to execute instructions stored in media such as random access memory (RAM), read only memory (ROM), hard drives, as well as removable memory devices, which can include memory sticks, memory cards, flash drives, external hard drives, and so on.” Paragraph 0084; Lawson: see the cloud platform 1202 and the aligning of data when the time stamps align (i.e., predetermined saving condition) as illustrated in figure 12 and as described in paragraph 0082; “That is, cloud-based data collection service 1204 can marry industrial data 122 with video data 1224 by aligning the time stamps between the two types of data, and provide a unified multimedia presentation to a user (e.g., to client devices 1010). For example, data collection service 1204 can generate a playback display that overlays select subsets of industrial data 1222 on the digital video footage during playback of the video, where the time stamps on the respective data values are used to determine the video frames on which the data will be superimposed. This can provide a composite view that allows remote maintenance personnel to visually associate production data events (e.g., abnormal temperature or pressure values, machine statuses, alarm events, etc.) with visual machine performance, providing a helpful troubleshooting tool for remotely tracing an origin of abnormal machine behavior.” Paragraph 0082; see the time-stamped data 318 as illustrated in figure 3 and as described in paragraph 0053; “To facilitate time-based analysis of the industrial data on the cloud platform, industrial controller 302 can include a time stamp component 312 configured to associate time stamps to the raw data 306 prior to pushing the data to the cloud platform. For raw data 306 representing measured data values or statuses received at industrial controller 302 from monitored field devices, such as metered values or sensor states received via I/O 308, the time stamp can correspond to a time at which the metered value was read. For raw data 306 originating within industrial controller 302, such as alarm notifications or data values calculated within industrial controller 302, the time stamp can represent the time that the value or alarm was generated. In either scenario, when new raw data 306 is received or generated, time stamp component 312 can apply a time stamp to the raw data based on the controller's internal clock 320 to yield time-stamped data 318. The time stamp may also optionally include a UTC (Coordinated Universal Time) offset or a time zone indicator so that the time-zone can be converted to the local time zone of the device that generated the data if necessary.” Paragraph 0053)
Lawson and Billi are combinable for the same rationale as set forth above with respect to claim 1.

Claim 8:
The cited prior art describes the programmable logic controller according to claim 6, wherein the first buffer is provided in the main unit. (Lawson: see the time-stamped data 318 as illustrated in figure 3 and as described in paragraph 0053; “To facilitate time-based analysis of the industrial data on the cloud platform, industrial controller 302 can include a time stamp component 312 configured to associate time stamps to the raw data 306 prior to pushing the data to the cloud platform. For raw data 306 representing measured data values or statuses received at industrial controller 302 from monitored field devices, such as metered values or sensor states received via I/O 308, the time stamp can correspond to a time at which the metered value was read. For raw data 306 originating within industrial controller 302, such as alarm notifications or data values calculated within industrial controller 302, the time stamp can represent the time that the value or alarm was generated. In either scenario, when new raw data 306 is received or generated, time stamp component 312 can apply a time stamp to the raw data based on the controller's internal clock 320 to yield time-stamped data 318. The time stamp may also optionally include a UTC (Coordinated Universal Time) offset or a time zone indicator so that the time-zone can be converted to the local time zone of the device that generated the data if necessary.” Paragraph 0053)

Claim 9:
The cited prior art describes the programmable logic controller according to claim 6, wherein the second buffer is provided in the expansion unit. (Lawson: “In addition, a video recorder 1220 has been set up to record video footage of a particular machine associated with industrial process 1214. Video recorder 1220 can also include a time stamp component 1218 that assigns time data (e.g., a time code) to the recorded video footage. For example, time stamp component 1218 can assign time data to each frame of the video footage indicating a time that the image in the frame was recorded. Video recorder 1220 can also include a cloud interface component 1216 that couples video recorder 1220 to the cloud platform 1202 and sends the recorded video data 1224 in digital format to cloud platform 1202 for cloud-based storage.” Paragraph 0081)

Claim 12:
The cited prior art describes the programmable logic controller according to claims 1, further including a transmitting section which transmits the device value, the information relating to the collecting time, the data, and the information relating to the acquiring time saved in the saving section to an external apparatus. (Lawson: see the client devices 1010 as illustrated in figure 10; “Once the time-stamped (and optionally filtered) data has been stored on cloud storage 1012, the data can be provided to one or more client devices 1010 in any suitable viewing format for visual analysis. For example, data analysis system 1002 can include a client interface component 1008 that serves predesigned interface displays to any Internet-capable client device 1010 having access privileges to cloud-based data analysis system 1002, and render selected subsets of the stored industrial data via the display screens using the client device's native display capabilities. To this end, a set of preconfigured display screens 1024 can be stored on cloud storage associated with data analysis system 1002, and the client interface component 1008 can deliver selected display screens in response to invocation by the client devices 1010. The display screens 1024 can be developed, for example, using a development environment provided by the cloud-based data analysis system 1002. In one or more embodiments, the cloud-based data analysis system 1002 can provide this development environment as a cloud service, allowing a developer to remotely access a set of cloud-side interface screen development tools to facilitate design of interface screen layouts, data links, graphical animations, and navigation links between screens. In such embodiments, the interface screen development environment can allow the developer to leverage cloud resources (e.g., cloud storage and processing resources) to develop a set of display screens 1024 for a given operator interface application to be run on the data analysis system 1002. Alternatively, display screens 1024 can comprise display screens developed by external display development applications and uploaded to the cloud platform for execution by data analysis system 1002 during runtime.” Paragraph 0076)

Claim 14:
The cited prior art describes the programmable logic controller according to claim 1, wherein the saving section is configured to read and save the data and the information relating to the acquiring time from the second buffer during a period in which end processing relating to the (Lawson: see the storing of data in a transient basis during the operation of the control system by the controller as described in paragraph 0051; “During operation, industrial controller 302 generates or collects (near) real-time data relating to controlled industrial processes 304.sub.1-304.sub.N, such as part counts, temperatures, pressures, motor speeds or loads, vibration data, weights, quality test results, alarms, machine states, operator feedback, or other such information. Some of this data is read by the industrial controller 302 directly from field devices (e.g., telemetry devices) associated with the processes themselves, while other data can be generated by control program 310 based on measured process values (e.g., alarms, derived or calculated values, etc.). The data collected or generated by industrial controller data--raw data 306--can be stored in non-volatile memory associated with the industrial controller 302, or may only exist on a transient basis (e.g., near real-time machine state data that only exists within the controller 302 as long as the machine remains in the indicated state, but is not stored in non-volatile memory). As used in this disclosure, the term "raw" data is intended to refer to any industrial data that has not been enhanced with time-stamp information. This can include, but is not limited to, data that has been collected, generated, and/or processed by an industrial device (e.g., a programmable logic controller, automation controller, human-machine interface, network infrastructure device, enterprise resource planning system, etc.), data stored on an industrial device or data historian, data generated by field devices (e.g., sensors, meters, etc.), or other such data.” Paragraph 0051)

Claim 15:
(Lawson: “Using techniques described above in connection with FIGS. 3 and 4, cloud platform 1202 can send synchronization signals to industrial device 1208 and video recorder 1220 to synchronize the internal clocks associated with time stamp components 1212 and 1218 with cloud clock 1226. Alternatively, industrial device 1208 and video recorder 1220 can be synchronized to an atomic clock, GPS, or network-based protocol served from an external Internet server. Synchronizing the internal clocks of the respective devices facilitates accurate alignment of time-stamped industrial data 1222 with video data 1224 at cloud platform 1202.” Paragraph 0082; “Since the time stamps applied to the stored industrial data conform to a common time standard (by virtue of synchronization of the internal clocks of the respective devices), data events at different locations can be aggregated into a chronological presentation in order to accurately document a sequence of events that occurred at geographically distributed locations.” Paragraph 0079)

Claim 16:
Lawson does not explicitly describe a trigger as described below.  However, Billi teaches the trigger as described below.  
The cited prior art describes the programmable logic controller according to claim 1, wherein the saving section is configured to save in correspondence with each other the device value, the information relating to the collecting time, the data, and the information relating to the acquiring time collected in a predetermined collection time period from before to after a preset (see the trigger in Billi and the saving in Lawson; Billi: “Video tagging component 406 can tag video streams, time ranges of the video streams, and portions of frames of video streams with the unique identifier associated with a potential problem. For example, video tagging component 406 can tag a time point or a time range of a video stream associated with the potential problem or associated potential instigator with the unique identifier associated with the potential problem. In another example, video tagging component 406 can tag a portion of a frame of a video with the unique identifier associated with a potential problem, such as a coordinate point or area of the frame associated with the potential problem or potential instigator.” Paragraph 0052; Lawson: see the cloud platform 1202 and the aligning of data when the time stamps align (i.e., predetermined saving condition) as illustrated in figure 12 and as described in paragraph 0082; “That is, cloud-based data collection service 1204 can marry industrial data 122 with video data 1224 by aligning the time stamps between the two types of data, and provide a unified multimedia presentation to a user (e.g., to client devices 1010). For example, data collection service 1204 can generate a playback display that overlays select subsets of industrial data 1222 on the digital video footage during playback of the video, where the time stamps on the respective data values are used to determine the video frames on which the data will be superimposed. This can provide a composite view that allows remote maintenance personnel to visually associate production data events (e.g., abnormal temperature or pressure values, machine statuses, alarm events, etc.) with visual machine performance, providing a helpful troubleshooting tool for remotely tracing an origin of abnormal machine behavior.” Paragraph 0082)


Claim 17:
Lawson does not explicitly describe a timing as described below.  However, Billi teaches the timing as described below.  
The cited prior art describes the programmable logic controller according to claim 1, wherein the saving section is configured to save in correspondence with each other the device value, the information relating to the collecting time, the data, and the information relating to the acquiring time collected in a predetermined collection time period starting at a timing at which a preset start relay is turned on. (see the timing in Billi and the saving in Lawson; Billi: “Video tagging component 406 can tag video streams, time ranges of the video streams, and portions of frames of video streams with the unique identifier associated with a potential problem. For example, video tagging component 406 can tag a time point or a time range of a video stream associated with the potential problem or associated potential instigator with the unique identifier associated with the potential problem. In another example, video tagging component 406 can tag a portion of a frame of a video with the unique identifier associated with a potential problem, such as a coordinate point or area of the frame associated with the potential problem or potential instigator.” Paragraph 0052; Lawson: see the cloud platform 1202 and the aligning of data when the time stamps align (i.e., predetermined saving condition) as illustrated in figure 12 and as described in paragraph 0082; “That is, cloud-based data collection service 1204 can marry industrial data 122 with video data 1224 by aligning the time stamps between the two types of data, and provide a unified multimedia presentation to a user (e.g., to client devices 1010). For example, data collection service 1204 can generate a playback display that overlays select subsets of industrial data 1222 on the digital video footage during playback of the video, where the time stamps on the respective data values are used to determine the video frames on which the data will be superimposed. This can provide a composite view that allows remote maintenance personnel to visually associate production data events (e.g., abnormal temperature or pressure values, machine statuses, alarm events, etc.) with visual machine performance, providing a helpful troubleshooting tool for remotely tracing an origin of abnormal machine behavior.” Paragraph 0082)
Lawson and Billi are combinable for the same rationale as set forth above with respect to claim 1.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0212420 (Lawson) in view of U.S. Patent Application Publication No. 2017/0300753 (Billi) and further in view of U.S. Patent No. 6,421,071 (Harrison).



Claim 5:
Lawson and Billi do not explicitly describe a plurality of files identified by a common flag as described below.  However, Harrison teaches the plurality of files identified by a common flag as described below.  
(see the saving of data in Lawson and the various log files with common parameters in Harrison; Harrison: see the three selected log files with various time stamps and the associating of the common time stamps as illustrated in figure 2; “A computer based data analyzing system includes a memory storing a plurality of different log files.” Abstract; Lawson: see the cloud platform 1202 and the aligning of data when the time stamps align (i.e., predetermined saving condition) as illustrated in figure 12 and as described in paragraph 0082; “That is, cloud-based data collection service 1204 can marry industrial data 122 with video data 1224 by aligning the time stamps between the two types of data, and provide a unified multimedia presentation to a user (e.g., to client devices 1010). For example, data collection service 1204 can generate a playback display that overlays select subsets of industrial data 1222 on the digital video footage during playback of the video, where the time stamps on the respective data values are used to determine the video frames on which the data will be superimposed. This can provide a composite view that allows remote maintenance personnel to visually associate production data events (e.g., abnormal temperature or pressure values, machine statuses, alarm events, etc.) with visual machine performance, providing a helpful troubleshooting tool for remotely tracing an origin of abnormal machine behavior.” Paragraph 0082; “The industrial devices can then time-stamp collected or generated data and provide the time-stamped data to the cloud platform for storage and/or analysis by the cloud-based service or application.” Paragraph 0009)
.



Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0212420 (Lawson) in view of U.S. Patent Application Publication No. 2017/0300753 (Billi) and further in view of U.S. Patent No. 6,033,257 (Lake).


Claim 10:
The cited prior art describes the programmable logic controller according to claim 6, 
wherein the main unit further includes a first interface communicating with the expansion unit, (Lawson: see the cloud interface component 1210 in the industrial device 1208 as illustrated in figure 12)
the expansion unit further includes a second interface communicating with the main unit, (Lawson: see the cloud interface component 1216 in the video recorder 1220 as illustrated in figure 12)

Lawson and Billi do not explicitly describe interfaces on the side and connected together as described below.  However, Lake teaches the interfaces on the side and connected together as described below.  
the first interface is disposed on a side surface, which is a side surface of the main unit and is facing a side surface of the expansion unit, and (Lake: see the upstream connector 47 in the processor module 20 and the sandwiching of the modules as illustrated in figures 2, 5, 6, 7)
the second interface is provided on the side surface of the expansion unit so as to be connected to the first interface. (Lake: see the downstream connector 50 in the expansion module 21(1) and the sandwiching of the modules as illustrated in figures 2, 7)
One of ordinary skill in the art would have recognized that applying the known technique of Lawson, namely, industrial cloud data synchronization using time stamping, and the known techniques of Billi, namely, analyzing video streams in an industrial automation system, with the 

Claim 11:
Lawson and Billi do not explicitly describe a support plate as described below.  However, Lake teaches the support plate as described below.  
The cited prior art describes the programmable logic controller according to claim 6, wherein the programmable logic controller further includes a support plate which supports the main unit and the expansion unit, and at least one of the first buffer, the second buffer, and the saving section is provided on the support plate. (see the various components in Lawson and the rail in Lake; Lake: see the processor module 20 and expansion modules 21(1, 2, 3) mounted on a DIN rail 64 (i.e., support plate) as illustrated in figure 3; Lawson: see the video recorder 1220 and the industrial device 1208 as illustrated in figure 12)
.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0212420 (Lawson) in view of U.S. Patent Application Publication No. 2017/0300753 (Billi) and further in view of U.S. Patent Application Publication No. 2003/0195722 (Buda).


Claim 13:
Lawson and Billi do not explicitly describe shorter cycles as described below.  However, Buda teaches the shorter cycles as described below.  
The cited prior art describes the programmable logic controller according to claim 1, wherein the first buffer or the second buffer is configured to further store information generated in a cycle shorter than an executing cycle of the user program. (Buda: “According to an example embodiment of the present invention, a PLC-based arrangement includes DSP-based circuitry that is configured and arranged to oversample and process an input signal at a rate that is greater than a maximum scan rate of a processor of the PLC. The PLC-based arrangement includes a plurality of input/output (I/O) nodes, a programmable PLC-processor circuit and programmable signal processing circuitry that includes a DSP circuit. The programmable PLC-processor circuit controls the PLC in response to user-defined tasks and exhibits an input-process-output cycle in which input signals at the I/O nodes are scanned and processed to provide an output at the nodes, with the input-process-output cycle being repeated at a rate that does not exceed a maximum scan rate. The programmable signal processing circuitry oversamples and process the input signals at the nodes at a rate that is greater than the maximum scan rate. The oversampled and processed input signals can then be supplied to the programmable PLC-processor circuit for use in a variety of implementations. With this approach, PLC-based applications can be implemented with scan rates that are faster than the maximum scan rate, and in some instances, approach and/or exceed 10-50 kHz.” Paragraph 0016; “The PLC-based arrangement is programmed with the downloaded parameters at block 120, and input data is sampled at block 130 at a rate that is higher than the maximum scan rate using high-speed sampling circuitry. The input data may, for example, include data from a sensor or other type of information-gathering device. The sampling at block 130 is controlled in response to sample rate information received during the download at block 110 and may, for example, include an oversampling rate of sampling. In one implementation, where the maximum scan rate of the PLC-processor is between about 1-2 kHz, the oversampling rate is about twice as fast as the maximum scan rate and in other implementations, the oversampling rate is between about 10Khz and 50 kHz.” Paragraph 0019; Lawson: see the cloud platform 1202 and the aligning of data when the time stamps align (i.e., predetermined saving condition) as illustrated in figure 12 and as described in paragraph 0082; “That is, cloud-based data collection service 1204 can marry industrial data 122 with video data 1224 by aligning the time stamps between the two types of data, and provide a unified multimedia presentation to a user (e.g., to client devices 1010). For example, data collection service 1204 can generate a playback display that overlays select subsets of industrial data 1222 on the digital video footage during playback of the video, where the time stamps on the respective data values are used to determine the video frames on which the data will be superimposed. This can provide a composite view that allows remote maintenance personnel to visually associate production data events (e.g., abnormal temperature or pressure values, machine statuses, alarm events, etc.) with visual machine performance, providing a helpful troubleshooting tool for remotely tracing an origin of abnormal machine behavior.” Paragraph 0082)
One of ordinary skill in the art would have recognized that applying the known technique of Lawson, namely, industrial cloud data synchronization using time stamping, and the known techniques of Billi, namely, analyzing video streams in an industrial automation system, with the known techniques of Buda, namely, various processing configurations for a programmable logic controller, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Lawson to synchronize data from different sources in an industrial automation system and the teachings of Billi to analyze video streams and synchronize video streams with other data in an industrial automation system with the teachings of Buda to control input and processing of data would have been recognized by those of ordinary skill in the art as resulting in an improved data analysis system (i.e., synchronizing data streams using time stamps, analyzing parts of the data, and processing data in an industrial automation system of Lawson based on the teachings of analyzing parts of the data in an industrial automation system in Billi and the teaching of processing data using various rate mechanisms in Buda).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.